Citation Nr: 0722947	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  99-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for status post 
hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to April 1963 
and from July 1963 to June 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The issue on appeal has been remanded on numerous occasions, 
most recently in September 2005.  The claim has now been 
returned to the Board for further appellate review.  


FINDING OF FACT

The evidence does not reflect that the veteran currently has 
active hemorrhoids.  Surgery in 2003 did not result in 
residual disability or require a significant period of 
convalescence.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 503, 5103A. 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Code (DC) 7336 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.  
 
The RO provided the veteran with a letter regarding VCAA 
requirements in August 2006.  This document essentially 
notified the veteran of the evidence needed to prevail on 
this claim.  Specifically, the letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the August 2006 
described above.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment and examination 
records, and statements and testimony by the veteran.  The 
Board finds that there are no additional medical records 
necessary to proceed to a decision in this case.

Numerous VA examinations have been conducted that address the 
severity of current hemorrhoidal complaints, most recently in 
February 2007.  Under these circumstances, the duty to assist 
doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.3.

External or internal hemorrhoids are evaluated under the 
provisions set forth at 38 C.F.R. § 4.114, DC 7336 (2003).  
Pursuant to those criteria, a noncompensable evaluation is 
assigned for mild-to-moderate hemorrhoids.  Assignment of a 
10 percent evaluation is contemplated where the hemorrhoids 
are shown to be large or thrombotic, and which are 
irreducible with excessive redundant tissue, and with 
evidence of frequent recurrences.  Where there is persistent 
bleeding and with secondary anemia or fissures, a 20 percent 
evaluation is warranted.  Under DC 7336, a 20 percent 
evaluation is the highest rating available.  Id.

Analysis

Service connection for status post hemorrhoidectomy has been 
in effect for many years.  Specifically, service connection 
was initially established upon rating decision in October 
1973.  A temporary total rating (TTR) was assigned based on 
hospitalization for hemorrhoid surgery at a VA facility in 
1973.  The TTR was followed by a noncompensable rating, 
effective from August 1, 1973.  The noncompensable rating has 
been in effect since that time.  Through statements and 
testimony the veteran points out that he has undergone 
additional surgeries for recurrent hemorrhoids over the 
years.  It is contended that a compensable rating is 
warranted.  

Review of the veteran's post service medical records reflect 
periodic complaints regarding recurring hemorrhoids.  In the 
late 1990s, a small rectal polyp was found upon colonoscopy.  
In 2001, the veteran had a rectal polyp removed.  A 
subsequently conducted endoscopy in November 2001 did not 
note hemorrhoidal symptoms or residuals.  However, in 
September 2003, he gave a 30 year history of recurring 
hemorrhoids and examination showed that hemorrhoids were 
present.  The veteran underwent surgery for his symptomatic 
hemorrhoids in October 2003.  Both hemorrhoids were ligated 
with a rubber band ligator without any problems.  

Subsequently dated VA treatment records have noted the 
veteran's hemorrhoids and surgeries by history.  The veteran 
underwent rectal examination in February 2007 to determine 
the severity of current hemorrhoids.  The examiner noted that 
he reviewed the entire claims file.  It was noted that the 
veteran had undergone several surgeries over the years for 
hemorrhoids, most recently in 2003.  It was also noted that 
visit to a VA gastroenterologist in October 2006 made no 
mention of symptoms of hemorrhoids.  However, the veteran 
reported recent burning and itching when he had hard bowel 
movements.  This was improved by taking stool softeners and 
increasing the fluid and fiber in his diet.  He also reported 
occasional minimal blood on this toilet paper.  Rectal 
examination showed no visible or palpable external 
hemorrhoids and no apparent internal hemorrhoids.  There was 
no persistent bleeding and no fissures.  There was no 
thrombosis and no excessive redundant tissue apparent.  The 
examiner's impression was of no objective evidence of current 
hemorrhoids.  

The objective medical evidence does not reflect the presence 
of hemorrhoids, external or internal, at the current time.  
Over the years, recurring hemorrhoids were noted and an 
occasional hemorrhoid was seen upon evaluation.  Two 
hemorrhoids were ligated in 2003.  There is no evidence of 
any residual disability nor is it shown that a significant 
period of convalescence was needed after this surgery.  Since 
that time, however, has there been no evidence of large or 
thrombotic, or irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent occurrences, nor is 
there competent evidence of persistent bleeding with 
secondary anemia or fissures.  As indicated above, a mild or 
moderate condition is rated noncompensable.  38 C.F.R. 
§ 4.114, DC 7336.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Entitlement to a compensable rating for status post 
hemorrhoidectomy is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


